Citation Nr: 0708745	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  The Board remanded 
this case in April 2004.  In January 2005, the Board denied 
the claim.  On further appeal, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand in a September 2006 order.  Therefore, the case is 
again before the Board.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is needed.


REMAND

Based on the Court's September 2006 order, the Board must 
remand this case for additional development.  According to 
the joint motion for remand that was the basis for the 
Court's order, the RO has not sent proper notice to the 
appellant that complies adequately with certain provisions of 
the law governing VA's duty to notify claimants.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2006).  VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Provide the appellant with a 
revised letter informing him of the 
evidence necessary to substantiate his 
claim.  The letter should notify the 
veteran of the basis for the prior 
denial in this matter (the lack of 
qualifying military service), the 
evidence and information needed to 
reopen the claim (new and material 
evidence on the specific issue of the 
lack of qualifying military service), 
and the evidence and information needed 
to establish his entitlement to the 
underlying claim for the benefit sought 
(service connection for tuberculosis 
and asthma).  The letter to the 
appellant should include all of the 
information set forth in the RO's April 
2004 letter, as revised and 
supplemented based on the instructions 
in this REMAND.   

2.  Then readjudicate the claim of 
whether new and material evidence has 
been received to reopen a claim for 
entitlement to VA benefits.  If the 
decision remains adverse to the 
appellant, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


